UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7337



ELLIS RICHARD DOUGLAS, JR.,

                                              Plaintiff - Appellant,

          versus


RAZAAK ENIOLA, M.D. - Medical Director;
BALAKRISHNAN BALAGURUMURTHY, M.D.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-1573-CCB)


Submitted:   December 16, 1999           Decided:   December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Ellis Richard Douglas, Jr., Appellant Pro Se.      John Augustine
Bourgeois, KRAMON & GRAHAM, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis Richard Douglas appeals the district court’s orders

granting summary judgment to Appellees on his complaint under 42

U.S.C.A. § 1983 (West Supp. 1999), and denying his motion for

reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.      See Douglas v.

Eniola, No. CA-99-1573-CCB (D. Md. Aug. 24 & Sept. 10, 1999).*   We

deny Douglas’s motion to waive the filing fee.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 23, 1999, the district court’s records show that it was
entered on the docket sheet on August 24, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2